The defendant’s contention that the People failed to disprove his albi defense beyond a reasonable doubt is not preserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, the defendant’s contention is without merit. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). The jury was not bound to accept the testimony of the defendant’s alibi witnesses (see, People v Vasquez, 160 AD2d 969, 970).
We have examined the defendant’s remaining contentions *706and find them to be without merit. Miller, J. P., Hart, Friedmann and Florio, JJ., concur.